            Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 1 of 13



UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

 EVA MAE GIVENS, by her attorneys-in-fact
 DEBORAH R. BOWSER and EUGENE P. GIVENS,
 JR., on behalf of herself and of all others similarly                   Civil Action No.
 situated,
                                                                          20 CV _____
                                  Plaintiffs,
                                                                          (Class Action)
                   -v.-
                                                                          COMPLAINT

 MURIEL BOWSER, in her official capacity as Mayor,
 Washington, D.C., LAURA GREEN ZEILINGER, in
 her official capacity as Commissioner, District of
 Columbia Department of Human Services, WAYNE
 TURNAGE, MPA, in his official as Director, District of
 Columbia Department of Health Care Finance, and
 EUGENE A. ADAMS, in his official capacity as Chief
 Judge of the District of Columbia Office of
 Administrative Hearings,

                         Defendants.
________________________________________________


                                           INTRODUCTION

            1.    Eva Mae Givens (“Ms. Givens”) is an 85-year old nursing home resident whose

 nursing home bills and other medical expenses are paid for by Medicaid.

            2.   Although the District of Columbia (“the District”) found Ms. Givens eligible for

 Medicaid in May of 2019, retroactive to February 1, 2019, the District improperly calculated

 the amount of Ms. Givens income that was available to pay for her care by failing to deduct

 medical expenses Ms. Givens incurred prior to becoming eligible for Medicaid, as required by

 Federal law.




{741767:}
        Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 2 of 13



       3.   On June 6, 2019, Ms. Givens filed a request for a fair hearing with Defendants

concerning the improper income calculation, but Defendants have not scheduled, heard or

decided the fair hearing, as required by Federal law.

       4.   Ms. Givens believes that Defendants have a policy and/or practice of (i) failing to

properly deduct from Medicaid applicants’/recipients’ incomes medical and remedial expenses

incurred by the Medicaid applicants/recipients before they became eligible for the Medicaid

program; and (ii) failing to render Medicaid fair hearing decisions within 90 days of the

requests for such hearings.

       5.   Accordingly, Ms. Givens brought this action on behalf of herself and all others

similarly situated.

                                        JURISDICTION

       6.     This Court has jurisdiction of this action under 28 U.S.C. § 1331.

                                             VENUE

       7.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2).

                                            PARTIES

       8.    Ms. Givens is a District of Columbia resident who resides in a nursing home in the

District of Columbia

       9.   Defendant Muriel Bowser (“Mayor Bowser”) is the Mayor of the District of

Columbia, and along with the District of Columbia Department of Human Services (“DHS”)

and the District of Columbia Department of Health Care Finance (“DHCF”), have ultimate

responsibility for administering the Medicaid program.

       10. Defendant Laura Green Zeilinger (“Commissioner Zeilinger”) is the Commissioner

of DHS is responsible for the administration of the Medicaid program in the District of

Columbia.

                                               2
        Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 3 of 13



       11. Defendant Wayne Turnage (“Director Turnage”) is the Director of DHCF and is

also responsible for the administration of the Medicaid program in the District of Columbia.

       12. Defendant Eugene A. Adams (“Chief Judge Adams”) is the Chief Judge of the

District of Columbia Office of Administrative Hearings (“OAH”) and is responsible for all fair

hearings concerning Medicaid in the District of Columbia, including but not limited to the

scheduling of fair hearings, holding fair hearings and rendering decisions on fair hearing.

                                STAUTORY BACKGROUND

       13. Medicaid is a joint Federal-State program by which the Federal government

subsidizes State programs providing medical benefits for residents of participating States,

which for this purpose includes the District of Columbia (“the District”). Each participating

State must determine how financial eligibility for the program will be administered by that

State, within the contours of Federal law.

       14. Those eligibility requirements must be incorporated in a separate document called

the State Plan. The State Plan for each State is then submitted to a federal agency, the Centers

for Medicare and Medicaid Services ("CMS"), for review for compliance with Federal law.

Once a State establishes a Medicaid program, a condition of continuing Federal subsidy is that

the State operate its Medicaid program in compliance with Federal law and regulations and its

State Plan.

       15. The District has chosen to operate a Medicaid program. As required by federal law,

the District has prepared a State Plan submitted for approval by CMS. Under D.C. Code § 1-

307.02 (previously D.C. Code § 1-359), the Mayor is also required to submit the District’s

State Plan "and any modifications of the plan" to the Council of the District of Columbia for

approval. If the D.C. Council fails to act within 30 days, then the State Plan or the proposed

amendment is deemed approved. Accordingly, every provision of the District’s State Plan is an

                                               3
        Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 4 of 13



affirmative provision of D.C. law, such that the District’s Medicaid beneficiaries may rely upon

those laws and seek their judicial enforcement.

       16. Under its State Plan, the District has elected to provide benefits to aged, blind and

disabled individuals who are "medically needy," that is, who meet all of the requirements for

Medicaid benefits except for income, but whose income is not sufficient to cover their medical

costs. The District’s Medicaid program provides long-term care (i.e., nursing home) benefits

when an individual’s income is insufficient to pay for the cost of his or her own care and when

all of the other eligibility requirements are met. Those other requirements include having no

more than $4,000 in non-exempt assets and requiring a nursing home level of care.

       17. District residents seeking long-term care benefits apply to DHS and DHCF, whose

staffs are supposed to apply the rules set forth in federal law, using the guidance provided in the

D.C. Income Maintenance Administration Manual (the “Eligibility Manual”), a document

issued by the Income Maintenance Administration and revised from time to time. DHS and

DHCF first determine whether an applicant meets the Medicaid financial eligibility

requirements, and then obtains from a private agency (under contract with the Medicaid

program) a determination of whether the individual requires a nursing home level of care. If the

individual both (1) requires nursing home care, and (2) is financially eligible, DHS and DHCF

then determine how much of the recipient’s personal income he or she is required to pay for the

cost of care. This is known as the recipient’s "cost of care," and is similar in effect and intent to

a co-payment. The nursing home is expected to collect that amount from the resident and bills

the Medicaid program for the difference between that amount and the amount it agreed to

accept for providing services to Medicaid beneficiaries.

       18. To determine how much of a person’s income must be paid toward the cost

of care, the District’s Medicaid program is required by federal law to deduct from the

                                                 4
          Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 5 of 13



beneficiary’s income the following: premiums for Medicare and other health insurance; a

personal needs allowance (set by the District at $70 per month); and incurred medical and

remedial expenses "not covered" by the Medicaid program. 42 U.S.C. § 1396a(r)(1)(a)(ii); 42

C.F.R. § 435.725(c)(4). Federal law has long provided that medical and remedial services

received by a Medicaid patient before the patient became financially eligible for the program are

"not covered," and therefore must be deducted from current income. State Medicaid programs

may limit that liability (and thus the amount of the deduction from recipient income), but only by

"reasonable limits" set out in their State Plans.

         19. The District’s State Plan does not include a provision identifying any "reasonable

 limits" which the District places on the deduction of medical or remedial expenses "not

 covered" by Medicaid. Suppplement 3 to Attachment 2,6-A of the D.C. State Plan (where the

 District is to report such “reasonable limits,” is blank). Thus, under D.C. law, all uncovered

 expenses, and therefore all pre-eligibility expenses, must be deducted to calculate each

 beneficiary’s cost of care.

         20. 42 U.S.C. § 1396a(a)(3) requires that a State that participates in the Medicaid

 program must “provide for granting an opportunity for a fair hearing before the State agency to

 any individual whose claim for medical assistance under the plan is denied or is not acted upon

 with reasonable promptness.”

         21.   42 C.F.R. § 431.244(f) requires that that the state must render hearing decisions

 within 90 days of the request for a fair hearing.

         22. As discussed above, OAH and is responsible for all fair hearings concerning

 Medicaid in the District of Columbia, including but not limited to the scheduling of fair

 hearings, holding fair hearings and rendering decisions on fair hearings.




                                                    5
        Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 6 of 13



                                            FACTS

       23. On February 26, 2019, Ms. Givens applied to Mayor Bowser, Commissioner

Zeilinger and Director Turnage (collectively the “Application Defendants”), through the D.C.

Medicaid Long Term Care Unit, for Medicaid to cover Ms. Givens’ medical expenses,

including her nursing home care.

       24. Along with documents Ms. Givens submitted to the D.C. Medicaid Long Term

Care Unit on February 26, 2019 and April 22, 2019 in support of her Medicaid application,

were copies of unpaid Medical bills from the Stoddard Baptist Global Care skilled nursing

facility (“Stoddard Baptist”) and other medical providers totaling $31,280 for November 1,

2018, through January 31, 2019, which qualify for a Pre-Eligibility Medical Expense (PEME)

deduction under Federal law.

       25. By a notice dated May 17, 2019, the Application Defendants found Ms. Givens

eligible for Medicaid but failed to approve Ms. Givens’ request for a PEME deduction. As a

result, effective February 1, 2019, Ms. Givens, has been required to pay $2,044 of her income

per month to Stoddard Baptist Global Care SNF for her cost of care that she should not have

had to pay, and has been unable to use that money to pay off her $31,280 unpaid medical bills

to Stoddard Baptist and other medical providers. Ms. Givens’ continued liability to Stoddard

places her at risk of discharge for non-payment.

       26. If the Defendants had properly deducted from Ms. Givens monthly income the

$31,280 of unpaid medical bills, Ms. Givens’ would not have been required to pay any of her

income toward her current cost of care at Stoddard Baptist, and D.C. Medicaid would have had

to pay the entire amount to which Stoddard Baptist was entitled. At the same time, Ms. Givens

would have used her current income of $2,044 each month to pay down her $31,280 in medical

bills to Stoddard Baptist and her other medical providers.

                                               6
        Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 7 of 13



       27. On June 6, 2019, Ms. Givens filed a request for a fair hearing with D.C. Office of

Administrative Hearings, concerning the failure of the Application Defendants to approve Ms.

Givens request for PEME deduction.

       28. As of the date of the instant Complaint, which is more than 90 days from the date

Ms. Givens requested the fair hearing, OAH has failed to schedule Ms. Givens fair hearing, let

alone conduct it or render a decision on her request.

       29. Upon information and belief, the Application Defendants, when calculating how

much of Medicaid applicants’/recipients’ incomes the applicants/recipients must pay towards

their health care after they become eligible for the Medicaid program, have a policy and/or

practice of failing to deduct from Medicaid applicants’/recipients’ income the medical and

remedial expenses the applicants/recipients incurred prior to becoming financially eligible for

the Medicaid program, and, over the last three years, Defendants have done so to over 40

persons.

       30. Upon information and belief, Mayor Bowser and Chief Judge Adams (collectively,

the “Fair Hearing Defendants”) have a policy and/or practice of failing to render Medicaid fair

hearing decisions within 90 days of the requests for such hearings, and, over the last 3 years,

Defendants have done so to more than 40 persons.

                                   CLASS ALLEGATIONS

       31.   Ms. Givens brings this class action on behalf of herself and all others similarly

situated under rules 23(a) and 23(b)(1)-(3) of the Federal Rules of Civil Procedure.

       32.   Ms. Givens seeks to represent the following classes of persons (hereinafter “the

Classes”) defined as follows:

       Class A - All current and future District of Columbia Medicaid applicants/recipients, as

       well as all District of Columbia Medicaid applicants/recipients over the last three years,

                                               7
        Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 8 of 13



       who have incurred and/or will incur medical and remedial expenses prior to becoming

       financially eligible for the Medicaid program, for whom the Application Defendants

       have failed or will fail to deduct those expenses from the applicants’/recipients’ income

       when calculating how much of the applicants’/recipients’ income the

       applicants/recipients must pay towards their health care after they become eligible for

       the Medicaid program.



       Class B - All current and future District of Columbia Medicaid applicants/recipients

       who have requested fair hearings and for whom the Fair Hearing Defendants have not

       rendered or will not render a fair hearing decision within 90 days of the requests for the

       fair hearings.

       33. Numerosity: Upon information and belief, there are more than 40 members of each

of the Classes.

       34. Upon information and belief, the size of the Classes and the identities of the

individual members thereof are ascertainable through Defendants’ records.

       35. Members of the Classes may be notified of the pendency of this action by

techniques and forms commonly used in class actions, such as by published notice, e-mail

notice, website notice, fax notice, first class mail, or combinations thereof, or by other methods

suitable to the Classes and deemed necessary and/or appropriate by the Court.

       36. Typicality: The claims of Ms. Givens are typical of the claims of Class A. The

Application Defendants have failed or will fail to deduct from the amount of income Ms.

Givens and the members of Class A must pay towards their health care — after Ms. Givens and

the members of Class A became or become eligible for the Medicaid program — the medical

and remedial expenses Ms. Givens and members of Class A incurred or will incur prior to

                                                8
        Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 9 of 13



becoming eligible for the Medicaid program. Ms. Givens and all members of Class A would

benefit by a judgment (1) requiring the Application Defendants to deduct from the amount of

their incomes they must pay towards their health care, after they become eligible for the

Medicaid program, the medical and remedial expenses they incurred prior to becoming eligible

for the Medicaid program; and (2) requiring the Application Defendants to reimburse to the

members of Class A the monies the Application Defendants wrongfully required members of

Class A to pay for their health care.

       37. The claims of Ms. Givens are typical of the claims of Class B. The Fair Hearing

Defendants have failed or will fail to render decisions on Medicaid fair hearings requested by

Ms. Givens and the members of Class B within 90 days of the requests for those fair hearings.

Ms. Givens and all members of Class B would benefit by a judgment requiring the Fair Hearing

Defendants to take all actions necessary so that Medicaid fair hearing decisions are rendered

within 90 days of the requests for the fair hearings.

       38. Common Questions of Fact and Law: There are questions of fact and law common

to the members of Class A, including, but not limited to: (1) whether the Application

Defendants’ policy or practice of failing to deduct from the amount of income Medicaid

applicants/recipients must pay towards their health care, after they become eligible for the

Medicaid program, the medical and remedial expenses the applicants/recipients incurred prior

to becoming financially eligible for the Medicaid program, violated, violates or will violate 42

U.S.C. § 1983 in that it violated, violates or will violate 42 U.S.C. § 1396a(r)(1)(a)(ii) and 42

C.F.R. § 435.725(c)(4); (2) the remedies available to Ms. Givens and the members of Class A.

       39. The questions of fact and law common to Ms. Givens and Class A predominate

over questions which may affect individual members.




                                                9
       Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 10 of 13



       40. There are questions of fact and law common to the Ms. Givens and the members of

Class B, including, but not limited to, whether the Application Defendants’ policy of failing to

render Medicaid fair hearing decision within 90 days of the requests for such hearings violates

42 U.S.C. § 1983 in that it violates and will violate 42 U.S.C. § 1396a(a)(3) and 42 C.F.R. §

431.244(f); and (ii) the remedies available to Ms. Givens and the members of Class B.

       41. Adequacy of Representation: Ms. Givens is an adequate representative of the

Classes because Ms. Givens’ interests do not conflict with the interests of the members of the

Classes. Ms. Givens will fairly, adequately and vigorously represent and protect the interests of

the members of the Classes and has no interests antagonistic to the members of the Classes.

Ms. Givens has retained counsel experienced in federal and state court actions concerning

Medicaid benefits and in class actions.

       42. Superiority: A class action is superior to other available means for the fair and

efficient adjudication of the claims of Class A. While the aggregate damages which may be

awarded to the members of Class A may be substantial, the damages suffered by individual

members of Class A are relatively small. As a result, the expense and burden of individual

litigation makes it economically infeasible and procedurally impracticable for each member of

Class A to individually seek redress for the wrongs done to him or her. The likelihood of the

individual members of Class A prosecuting separate claims is remote. Individualized litigation

would also present the potential for varying, inconsistent or contradictory judgments, and

would increase the delay and expense to all parties and the court system resulting from multiple

trials of the same factual issues. In contrast, the conduct of Class A’s claims as a class action

presents fewer management difficulties, conserves the resources of the parties and the court

system, and would protect the rights of each member of Class A. Ms. Givens knows of no

difficulty to be encountered in the management of this action that would preclude its

                                                10
       Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 11 of 13



maintenance as a class action.

       43. The Application Defendants have acted or refused to act on grounds applicable to

Ms. Givens and the members of Class A as a whole, namely by failing to deduct from the

amount of income Ms. Givens and the members of Class A must pay towards their health care,

after they become or became eligible for the Medicaid program, the medical and remedial

expenses the applicants/recipients incurred prior to becoming financially eligible for the

Medicaid program. The Application Defendants’ failures violate and will violate 42 U.S.C. §

1983 in that they violate and will violate 42 U.S.C. § 1396a(r)(1)(a)(ii) and 42 C.F.R. §

435.725(c)(4). Accordingly, injunctive relief and corresponding declaratory relief are

appropriate.

       44. The Fair Hearing Defendants have acted or refused to act on grounds applicable to

Ms. Givens and the members of Class B as a whole, namely by failing to take actions necessary

so that decisions on Medicaid fair hearings are rendered within 90 days of the requests for such

hearings. The Fair Hearing Defendants’ failures violate and will violate 42 U.S.C. § 1983 in

that they violate and will violate 42 U.S.C. § 1396a(a)(3) and 42 C.F.R. § 431.244(f).

Accordingly, injunctive relief and corresponding declaratory relief are appropriate.

                        AS AND FOR A FIRST CAUSE OF ACTION

       45.     Ms. Givens repeats and realleges all of the allegations set forth in all of the above

paragraphs as though fully set forth herein.

       46.     By virtue of the foregoing, the Application Defendants have violated and will

violate the rights of Ms. Givens and the members of Class A in that Defendants have violated

and will violate 42 U.S.C. § 1983 in that they have violated and will violate 42 U.S.C. §

1396a(r)(1)(a)(ii) and 42 C.F.R. § 435.725(c)(4).




                                                11
           Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 12 of 13



                         AS AND FOR A SECOND CAUSE OF ACTION

           47. Ms. Givens repeats and realleges all of the allegations set forth in all of the above

 paragraphs as though fully set forth herein.

           48.   By virtue of the foregoing, the Fair Hearing Defendants have violated and will

 violate the rights of Ms. Givens and the members of Class B in that Defendants have violated

 and will violate 42 U.S.C. § 1983 in that they have violated and will violate 42 U.S.C. §

 1396a(a)(3) and 42 C.F.R. § 431.244(f).

      WHEREFORE, Ms. Givens and the members of the Classes A and B pray for a judgment:

      A.         Certifying the Classes, appointing Ms. Givens as the representative of the Classes

and appointing Ms. Givens’ attorneys as counsel for the Classes;

      B.         Declaring that the Application Defendants’ policy and practice of failing to

deduct from the amount of income Medicaid applicants/recipients must pay towards their health

care, after they become eligible for the Medicaid program, the medical and remedial expenses

the applicants/recipients incurred prior to becoming financially eligible for the Medicaid

program, is illegal, null and void;

      C.         Ordering the Application Defendants to deduct from the amount of income Ms.

Givens and the members of Class A must pay towards their health care, after they become

eligible for the Medicaid program, the medical and remedial expenses Ms. Givens and the

members of Class A incurred prior to becoming financially eligible for the Medicaid program.

      D.         Awarding Ms. Givens and the members of Class A monetary damages in an

amount to be determined at trial;

      E.         Declaring that the Fair Hearing Defendants’ policy and practice of failing to

render Medicaid fair hearing decisions within 90 days of the requests for the hearings, is illegal,

null and void

                                                  12
           Case 1:20-cv-00307-EGS Document 1 Filed 02/05/20 Page 13 of 13



      F.       Ordering the Fair Hearing Defendants to render Medicaid fair hearing decisions

within 90 days of the requests for the hearings by Ms. Givens and the members of Class B;

      G.       Ordering the Application Defendants and the Fair Hearing Defendants to pay Ms.

Givens’ and the members of the Classes the attorneys’ fees, expenses and costs of this action

pursuant to 42 U.S.C. § 1988; and

      H.       Ordering such further and other relief as this Court shall deem just and proper.

Dated: White Plains, New York
       February 5, 2020

                                                       BELLIN & ASSOCIATES LLC


                                                       /s/ Aytan Y. Bellin
                                                      By: Aytan Y. Bellin, Esq.
                                                      50 Main Street, Suite 1000
                                                      White Plains, New York 10606
                                                      Tel: (914) 358-5345-2400
                                                      Fax: (212) 571-0284
                                                      aytan.bellin@bellinlaw.com


                                                      LANDSMAN LAW GROUP
                                                      Ron M. Landsman, Esq. (pro hac vice
                                                           application to be filed shortly)
                                                      200-A Monroe Street, Suite 110
                                                      Rockville, Maryland 20850
                                                      Tel: (240) 403-4300
                                                      Fax: (240) 402-4301
                                                      rml@landsmanlawgroup.com

                                                     Attorneys for Ms. Givens and the Proposed
                                                     Classes




                                                13
